       Case 2:19-cv-02198-DMC Document 11 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                  No. 2:19-CV-2198-DMC-P
12                         Plaintiff,
13               v.                                        ORDER
14    MODOC COUNTY SHERIFF, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has filed before the Court a “request for relief of filing fee and

19   screening order.” ECF No. 10. Plaintiff’s request is handwritten and is nearly incomprehensible.

20   However, from the title of the filing, and legible sections therein, the Court interprets plaintiff’s

21   request1 as a motion to be free of the filing fee for his civil rights action. The Court notes that on

22   November 18, 2019, it granted plaintiff leave to proceed in forma pauperis. See ECF No. 5.

23   Pursuant to that order, plaintiff is required to pay the full statutory filing fee of $350.00 for this

24   action. In addition to any initial partial filing fee required to be assessed, plaintiff will be

25   obligated to make monthly payments in the amount of twenty percent of the preceding month’s

26           1
                    Plaintiff also makes vague references to the Court’s June 23, 2020 screening order.
27   However, it is unclear was plaintiff seeks in this regard. Plaintiff merely references Federal Rule
     of Civil Procedure 7(b) (motions and other papers) and Local Rule 7.1 (motion practice) without
28   providing further explanation.
                                                         1
       Case 2:19-cv-02198-DMC Document 11 Filed 07/31/20 Page 2 of 2

 1   income credited to plaintiff’s inmate trust account. Id. Therefore, plaintiff’s request for relief

 2   (ECF No. 10) is denied, without prejudice to plaintiff bringing a renewed motion further

 3   clarifying the relief requested and the grounds for such relief.

 4                  IT IS SO ORDERED.

 5

 6   Dated: July 30, 2020
                                                             ____________________________________
 7                                                           DENNIS M. COTA
 8                                                           UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
